Citation Nr: 1339036	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  96-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for right femur fracture residuals, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to an effective date prior to December 23, 2011, for the grant of service connection for right knee degenerative joint disease.

4.  Entitlement to an effective date prior to June 11, 2009, for the grant of service connection for a surgical scar of the right thigh associated with right femur fracture residuals.

5.  Entitlement to an effective date prior to June 11, 2009, for the grant of service connection for right sural neuropathy associated with right femur fracture residuals.

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to December 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the 20 percent rating for the Veteran's service-connected right femur fracture residuals.  This case was most recently before the Board in May 2010.

In August 1996 the Veteran testified at a hearing before a hearing officer at the RO.

A November 2009 rating decision, in pertinent part, granted service connection, effective June 11, 2009, for a surgical scar of the right thigh and for right sural neuropathy, both associated with right femur fracture residuals.

An October 2012 rating decision granted service connection for right knee degenerative joint disease and assigned a rating of 10 percent, effective December 23, 2011.  

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has not indicated that she is unable to obtain or maintain employment as a result of her service-connected disability.  The issue of entitlement to a TDIU is not on appeal and as such it is not before the Board at this time.

The issues of entitlement to an increased rating for right femur fracture residuals, entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, and entitlement to an effective date prior to December 23, 2011, for the grant of service connection for right knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

A June 2009 VA examiner essentially found that the Veteran's surgical scar of the right thigh and right sural neuropathy began in service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 23, 1995, but no earlier, for the award of service connection for a surgical scar of the right thigh associated with right femur fracture residuals have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

2.  The criteria for an effective date of January 23, 1995, but no earlier, for the award of service connection for right sural neuropathy associated with right femur fracture residuals have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claims of entitlement to an effective date prior to June 11, 2009, for the grant of service connection for a surgical scar of the right thigh and for right sural neuropathy, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) as to those claims is rendered moot.

A November 2009 rating decision granted, in pertinent part, service connection, effective June 11, 2009, for a surgical scar of the right thigh and for right sural neuropathy, both associated with the service-connected right femur fracture residuals.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110;38 C.F.R. § 3.400(b)(2)(i).

As for the Veteran's surgical scar of the right thigh and right sural neuropathy, the RO found that entitlement to service connection arose on June 11, 2009, when a VA physician linked those disabilities to the Veteran's service-connected right femur fracture residuals.  Although the date of the June 11, 2009 VA examination represented the earliest date that the Veteran "proved" the claim, that date is not synonymous with the date entitlement arose.  The date entitlement arose is not the date that the RO receives the evidence but the date to which that evidence refers.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2009); see also DeLiosio v. Shinseki, 25 Vet. App. 45, 56 (2011) (citing 38 U.S.C. § 5110(a)) (entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition).  In DeLisio, it was noted that the "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  DeLiosio, 25 Vet. App. at 51.

In this case, a close review of the June 2009 VA examiner's comments reveal that the physician essentially indicated that the Veteran's surgical scar of the right thigh and right sural neuropathy began in service as a result surgical procedures concerning the Veteran's right femur undertaken in 1982.  The Board notes (from DeLiosio, 25 Vet. App. at 55) the following:

[W]hen a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease or other disability that may be associated with service, the Secretary generally must investigate the possibility of secondary service connection; and, if that causal disease or disability is, in fact, related to service, the pending claim reasonably encompasses a claim for benefits for the causal disease or disability, such that no separate filing is necessary to initiate a claim for benefits for the causal disease or disability.

Thus, the VA examiner's June 2009 opinion indicates that entitlement had arisen, but the evidence did not substantiate the Veteran's claim until the date of the examination.  As noted, the date entitlement arose is not the date that the RO receives the evidence but the date to which that evidence refers and shall be fixed in accordance with the facts found.  See McGrath, 14 Vet. App. at 35.

Consequently, entitlement to service connection for the Veteran's surgical scar of the right thigh and right sural neuropathy arose prior to the Veteran's claim for an increased rating for his service-connected femur disability received on January 23, 1995.  The effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  Accordingly, an effective date of January 23, 1995, but no earlier, is warranted as the proper effective date for the award of service connection for the Veteran's surgical scar of the right thigh and right sural neuropathy.


ORDER

Entitlement to an effective date of January 23, 1995, but no earlier, is granted for the award of service connection for a surgical scar of the right thigh associated with right femur fracture residuals.

Entitlement to an effective date of January 23, 1995, but no earlier, is granted for the award of service connection for right sural neuropathy associated with right femur fracture residuals.


REMAND

As noted, an October 2012 rating decision granted service connection for right knee degenerative joint disease and assigned a rating of 10 percent, effective December 23, 2011.  In statements received in December 2012 and February 2013 the Veteran, through her representative, has express disagreement with the rating assigned and effective date assigned for the grant of service connection by the October 2012 RO decision.  As such, appropriate action, including issuance of a statement of the case on these issues, is necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Based on the circumstances of this case, and in giving consideration to the Veteran's arguments in this case (i.e., requesting a rating for her right lower extremity disability under Diagnostic Code 5255), the Board finds that the issue of entitlement to an increased rating for right femur fracture residuals is inextricably intertwined with her claim of entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.  As such, it is appropriate to defer consideration of the right femur fracture residuals increased rating claim until the above action requested is complete.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all VA medical records (not already of record) dated subsequent to July 27, 2012 and associate them with the claims file (or Virtual VA file).

2.  The Veteran should be afforded a VA examination to determine the severity of her service-connected right femur fracture residuals and right knee degenerative joint disease disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

3.  The RO should provide the Veteran with a statement of the case on the issues of entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease and entitlement to an effective date prior to December 23, 2011, for the grant of service connection for right knee degenerative joint disease.  The Veteran and her representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal on those issues.

4.  The RO should then readjudicate, based on all the evidence of record, the issue of entitlement to an increased rating for right femur fracture residuals, currently evaluated as 20 percent disabling.  In adjudicating the issue, the RO should determine whether a single rating under Diagnostic Code 5255 is appropriate in this case.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


